Citation Nr: 1817949	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 1978 and from January 1982 to June 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran has also perfected an appeal as to the issue of an entitlement to an earlier effective date for a total disability rating based on individual unemployablity (TDIU).  Because the Veteran has a pending hearing request associated with that appeal, it will be discussed no further herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination with respect to his claimed sleep apnea.  Here, the record reflects post service treatment records that note the Veteran has been diagnosed with obstructive sleep apnea since July2006 and statements from the Veteran's wife indicating that, since the early 1990s, the Veteran has had pain and swelling in his joints, and after testing was diagnosed with rheumatoid arthritis.  The Veteran's wife further indicated that due to the Veteran's severe pain and inability to tolerate the pain medications because of stomach inflammation, it affected his ability to sleep.  She noted some nights the Veteran could not fall asleep at all and other nights he would fall asleep for a few hours then wake up and not be able to return to sleep for the remainder of the night.  When he was able to sleep, she noted, his sleep was very restless and filled with extreme snoring.  The Veteran has already been service connected for a number of musculoskeletal conditions.

Based on the forgoing, the Board finds a remand is necessary to determine the nature and etiology of the Veteran's sleep apnea.  VA must afford a Veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  

Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because these requirements have been bet in this case, VA's duty to assist by providing a medical opinion has been triggered.  Such must be obtained on remand.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding relevant updated private and VA treatment records and associate them with the claims file.

2.  Thereafter, obtain a medical opinion from a qualified clinician regarding the nature and etiology of the Veteran's sleep apnea.  The electronic claims file must be made available to, and be reviewed by, the reviewing clinician.  If the reviewing clinician determines that a physical examination of the Veteran is necessary to provide the requested opinions, such should be accomplished.

After thoroughly reviewing the file, the reviewing clinician should offer an opinion as to the following:

(a).  Is it at least as likely as not (i.e., a 50 percent or
greater probability) that the Veteran's sleep apnea had its onset in or is otherwise etiologically related to service?

(b).  Is it at least as likely as not (i.e., a 50percent or greater probability) that the Veteran's sleep apnea was (i.) caused by or (ii.) aggravated beyond its normal progression by the Veteran's service-connected disabilities?

The Veteran's assertions should be taken into account when rendering an opinion.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clearly stated rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the reviewing clinician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the reviewing clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




